IN THE SUPREME COURT OF PENNSYLVANIA


                                        : No. 709
IN RE:
                                        :
APPOINTMENT TO THE CONTINUING           : SUPREME COURT RULES
                                        :
LEGAL EDUCATION BOARD                   :




                                     ORDER


PER CURIAM


         AND NOW, this 30th day of September, 2016, Jay N. Silberblatt, Esquire,

Allegheny County, is hereby appointed as a member of the Continuing Legal Education

Board commencing January 1, 2017.